Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 5, 2022 has been entered. 
Claim Objections
Claim 3 is objected to because of the following informalities:  Line 3, “or place” should read - -or in place- -however see rejections under 35 USC 112 below.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  In a first interpretation of claim 3 the claim reads as defining a combination of SUS 430 and SPPCC, however the specification only discloses these materials as separate and distinct material for the holder.  There is no support for the holder comprising both of these materials thus the claim is introducing new matter.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3, in the second interpretation, states that the material can be SUS 430 that is “in addition to or [in] place of SPPCC”.  By stating “[in] place of” the claim is then excluding the first material set forth by claim 1 and is broadening or excluding a positively claimed limitation from claim 1 which is not further narrowing.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yabe. USP 7,592,798, in view of Joki, US PGPub 2008/0144985. 
Regarding claim 1, Yabe discloses a magnetic impulse ring (see 220/221 in fig. 21 and fig. 22) comprising a central axis (center of ring, corresponds to the axis of rotation of the shaft 215), a target holder (220), a target (221) that is fixed to the target holder (220), the target comprising a plurality of alternating South and North magnetic poles (see fig. 22), the target having an outer surface extending parallel to the central axis of the magnetic impulse (in the configuration of figures 21 and 22 the outer surface of the magnet/target faces radially outward and parallel to the axis of rotation of the device, this being the central axis), and a magnetic detection means (227/228) for tracking the rotation of the magnetic impulse ring around its central axis, the magnetic detection means being located radially outward to the outer surface of the target (see figure 21), a gap being formed between the outer surface of the target and the magnetic detection means (space between 221 and 227/228 in figure 21), the target being configured to rotate about the central axis of the magnetic impulse ring relative to the magnetic detection means, wherein a single pitch deviation is equal to or smaller than ± 0.2% (see column 21, lines 62-63), and the target further comprises a magnetizable material (all magnets are made of “magnetizable material”, this recitation is not limiting to any type or category of material, however the reference discloses plastic magnet material which would be a magnetizable plastic, see the different examples beginning in column 37), the outer surface of the target being machined after the target is molded from the magnetizable material so as to improve the circularity of the outer surface of the target (this recitation is a product by process recitation, see mpep 2113, while the claim recites improved circularity this is referenced to the machining step, machining improves the circularity, however two identical magnet elements can be made using different processes and have the same circularity thus this recitation is not structurally limiting).
Yabe is silent with regards to the total pitch deviation and thus does not explicitly disclose that a Total Pitch Deviation (TPD) of the magnetic impulse ring is less than or equal to 0.5%.
However, the total pitch deviation, whether it be in a magnet or a gear, is a measurement of the accuracy of the part, thus the claim recitation is stating that the accuracy of the part is within 0.5% of the ideal configuration.  Improvement of the accuracy of a part is not in itself inventive absent any unexpected results that would be achieved by making the part more accurate.  Thus, it would have been obvious to one having ordinary skill in the art to adjust the total pitch deviation within any impulse ring to within a range of equal to or less than 0.5%, since it has been held that where the general conditions of a claim are disclosed (impulse ring with a pitch deviation) in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In other words the range of the claim is defining a part tolerance, setting of a part tolerance is not inventive but rather setting a parameter for the part based on a desired result, in this case the less deviation the greater accuracy of the part and the greater reliability of the sensor output.
In addition setting the total pitch deviation to equal to or less than 0.5% would have been and obvious matter of design choice since Applicant has not disclosed that this range solves any particular problem or is for any particular purpose, outside of what would be expected and common knowledge, and regardless of the deviation the impulse ring preforms the same function with only a change to the accuracy of the sensor unit as a whole.  What Applicant states in the disclosure (paragraph 0074) is that the benefit of the total pitch deviation is that it allows for better measurement of the rotational speed and for better control of rotation, leading to longer battery life and reduced CO2 emissions for an engine. However this is what would be expected and thus no unexpected results or benefits have been set forth.  If the magnet is more accurate than the position and speed detected by the sensor would be more accurate, this would lead to better speed control and a more consistent operation of the engine by a user in a vehicle (example the user could better and more consistently maintain a desired speed, a more consistent speed can reduce emissions) and if the magnet is more accurate there would be a better 1 to 1 relationship between one rotation of the magnet relative to the sensor and thus the sensor would detect 1 revolution vs 1.1 revolutions for example, thus the battery life would be more likely to last longer or closer to the desired range.  Since the benefits defined by the Applicant are what would be expected by improving the accuracy (reducing tolerances) the claimed invention is not inventive but rather a matter of obvious and routine optimization of a part to make it more accurate.  Finally, in paragraph 0073 of the disclosure Applicant states that this makes the part more accurate, again making a part more accurate is not inventive absent any unexpected results of which Applicant has not provided.
Yabe also does not disclose that the target holder is made of SPPCC.
It would have been obvious to make the target holder out of any previously known material including SPPCC (a type of coated plate steel), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Yabe further discloses the use of a sensor/magnetic detection means 47 along with the target/encoder element, but does not disclose that the magnetic detection means comprises at least one Magento-resistive cell.
Joki teaches that a known sensor element that is opposed to a magnetic encoder can include a magneto resistive sensor/cell (see paragraph 0025).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Yabe and use any known magnetic type sensor, including a magneto-resistive sensor, as taught by Jaki, since substituting between different types of known sensors that are both used to detect a changing magnetic field provides the same predictable result of detecting the movement of the magnetic element.  The type of sensor used does not change the principle of operation of the sensor/detector unit as a whole.
Regarding claim 2, Yabe discloses that the target comprises anilco or ferrite or rare earth powder embedded in a matrix of resin or plastic or rubber (the use of magnetic powder, including ferrite and rare earth materials, held in a plastic resin to make the target/magnet is disclosed in column 6, line 64-column 7, line 55).
Regarding claim 3, as best understood, Yabe discloses that the target holder (220) is made from a ferromagnetic material made of SUS 430 (see col. 37, line 43, 220 and 25 are the same element that holds the magnet or target, the parts just are shaped different to hold the magnet in a different manner).
Regarding claim 4, Yabe discloses a bearing unit (figure 21) comprising an inner ring (212); an outer ring (211), and a magnetic impulse ring (220/221) having: a central axis (center of ring shape, corresponds to central axis of rotation of shaft 215), a target holder (220) and a target (221) that is fixed to the target holder (220), the target comprising a plurality of alternating South and North magnetic poles (see fig. 22), the target having an outer surface (radially outer facing surface), and a magnetic detection means (227/228) for tracking the rotation of the magnetic impulse ring around its central axis, wherein a single pitch deviation is equal to or smaller than ± 0.2% (see column 21, lines 62-63), the target further comprises a magnetizable material (all magnets are made of “magnetizable material”, this recitation is not limiting to any type or category of material, however the reference discloses plastic magnet material which would be a magnetizable plastic, see the different examples beginning in column 37), the outer surface of the target being machined after the target is molded from the magnetizable material so as to improve the circularity of the outer surface of the target (this recitation is a product by process recitation, see mpep 2113, while the claim recites improved circularity this is referenced to the machining step, machining improves the circularity, however two identical magnet elements can be made using different processes and have the same circularity thus this recitation is not structurally limiting) and the inner ring (212) and the outer ring (211) are centered about the central axis of the magnetic impulse ring (centered about the rotational axis which is the central axis) which is fixed in rotation with the inner ring (220 and 212 are both fixed to the shaft and are thus “fixed in rotation” with each other).
Yabe is silent with regards to the total pitch deviation and thus does not explicitly disclose that a Total Pitch Deviation (TPD) of the magnetic impulse ring is less than or equal to 0.5%.
However, the total pitch deviation, whether it be in a magnet or a gear, is a measurement of the accuracy of the part, thus the claim recitation is stating that the accuracy of part is within 0.5% of the ideal configuration.  Improvement of the accuracy of a part is not in itself inventive absent any unexpected results that would be achieved by making the part more accurate.  Thus, it would have been obvious to one having ordinary skill in the art to adjust the total pitch deviation within any impulse ring to within a range of equal to or less than 0.5%, since it has been held that where the general conditions of a claim are disclosed (impulse ring with a pitch deviation) in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In other words the range of the claim is defining a part tolerance, setting of a part tolerance is not inventive but rather setting a parameter for the part based on a desired result, in this case the less deviation the greater accuracy of the part and the greater reliability of the sensor output.  See additional explanation in claim 1 above.
Yabe also does not disclose that the target holder is made of SPPCC.
It would have been obvious to make the target holder out of any previously known material including SPPCC (a type of coated plate steel), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Yabe further discloses the use of a sensor/magnetic detection means 47 along with the target/encoder element, but does not disclose that the magnetic detection means comprises at least one Magento-resistive cell.
Joki teaches that a known sensor element that is opposed to a magnetic encoder can include a magneto resistive sensor/cell (see paragraph 0025).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Yabe and use any known magnetic type sensor, including a magneto-resistive sensor, as taught by Jaki, since substituting between different types of known sensors that are both used to detect a changing magnetic field provides the same predictable result of detecting the movement of the magnetic element.  The type of sensor used does not change the principle of operation of the sensor/detector unit as a whole.
Regarding claim 5, Yabe discloses at least one row of rolling elements (213) arranged between the inner ring (212) and the outer ring (211).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yabe, USP 7,592,798, in view of Joki, US PGPub 2008/0144985, as applied to claim 4 above, and further in view of Chaussat, USP 10,132,359. 
Yabe discloses a type of bearing arrangement where the target holder is attached to a shaft in figure 22, in other embodiments Yabe discloses that the configuration is an typical encoder where there is a tubular potion attached to the inner ring and then the target or magnet is attached to another part (see 61 in figure 11 for example), where the tubular portion extends parallel to the central axis.  However, Yabe does further disclose that the target/magnet 221 is radially above the holder 220 and radially below the detection means 227/228 (see figure 21).
Because Yabe discloses a different type of bearing arrangement the reference does not disclose a configuration where target holder comprises an outer tubular portion  extending parallel to the central axis of the magnetic impulse ring and located radially above the outer ring of the bearing with the magnetic impulse ring also being fixed in rotation with the inner ring and the target located radially above the outer tubular portion of the target holder and radially below the magnetic detection means
Chaussat teaches a different bearing configuration and sensor element wherein the target holder (70) comprising an outer tubular portion (71) extending parallel to the central axis (X1) of the magnetic impulse ring (60) and being located radially above the outer ring of the bearing with the magnetic impulse ring (60) being fixed in rotation with an inner ring (30) and wherein the target is above the outer tubular portion (71) and radially below the detector (3). 
It would have been obvious to one of skill in the art at the time the invention was file to modify the magnetic impulse ring of Yabe so as to include the outer tubular portion extending parallel to the central axis of the impulse ring and radially above the outer ring of the bearing, while being fixed to the inner ring, as taught by Chaussat, for the predictable result of allowing quick easy access to and between the impulse ring and the detection means during assembling and/or maintenance.  In addition substituting between different known target wheel configurations both used in bearings/bearing assemblies provides the same predictable result of allowing for rotational detection of the part, the use of different shapes just allowing for different positioning of the detector element to a more advantageous position which can allow for easier maintenance or replacement of the detector unit. 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Badey, WO 2005-117244, in view of Yabe, USP 7,592,798, and further in view of Joki, US PGPub 2008/0144985. 
Badey discloses an electric machine (see fig. 1) comprising: a rotor (the shaft 2); a magnetic detection means (42), and a magnetic impulse ring (4) having a central axis (X) and a target holder (43), a target (41) fixed to the target holder, the impulse ring (4) being fixed in rotation with the rotor (rotates with the rotor), the magnetic detection means (42) being associated with the magnetic impulse ring for tracking the rotation of the rotor, the magnetic impulse ring being used to control the rotation position of the rotor (this recitation is not structural limiting, the impulse ring is used to indicate an angular position of the rotor, the information collected from the sensor can be used to tell where the rotor is and if it needs to be repositioned the data can be processed and indicate for the machine to continue to rotate, the claims are limited to the structure of the apparatus not any particular feature on how parts are controlled, the disclosure provides no specifics of a controller and thus this is being treated as the intended function of the arrangement and not structurally limiting). 
Badey fails to disclose the target comprising a plurality of alternating South and North magnetic poles and being adapted to cooperate with magnetic detection means for tracking the rotation of the magnetic impulse ring around its central axis, the magnetic detecting means being located radially outward to the outer surface of the target, a gap being formed between the outer surface of the target and the magnetic detection means, the target being configured to rotate about the central axis,  wherein the Total Pitch Deviation (TPD) of the magnetic impulse ring is less than or equal to 0.5% and the target further and the target further comprises a magnetizable material, the outer surface of the target being machined after the target is molded from the magnetizable material so as to improve the circularity of the outer surface of the target.
Yabe teaches a target of a sensor unit comprising a plurality of alternating North and South magnetic poles (see fig. 22) and being adapted to cooperate with magnetic detection means (227/2289) for tracking the rotation of the magnetic impulse ring around its central axis, wherein a single pitch deviation is equal to or smaller than ± 0.2% (see column 21, lines 62-63), the configuration also including the target having an outer surface and being mounted centrally about the central axis, the magnetic detection mans and the outer surface of the target being positioned with a gap therebetween (space between 221 and 227/228) with the target rotating relative to the detection means and the target further comprises a magnetizable material (all magnets are made of “magnetizable material”, this recitation is not limiting to any type or category of material, however the reference discloses plastic magnet material which would be a magnetizable plastic, see the different examples beginning in column 37), the outer surface of the target being machined after the target is molded from the magnetizable material so as to improve the circularity of the outer surface of the target (this recitation is a product by process recitation, see mpep 2113, while the claim recites improved circularity this is referenced to the machining step, machining improves the circularity, however two identical magnet elements can be made using different processes and have the same circularity thus this recitation is not structurally limiting) for the purpose for providing a magnetic encoder system that is highly reliable and capable of being highly accurate (as a result of the lower single pitch deviation)(see column 2, lines 23-34).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Badey and use any known target wheel configuration including one with alternating poles and corresponding detection means, a single pitch deviation equal to or smaller than ± 0.2%, a gap between the detection means and the outer surface and the use of a magnetizable material for the purpose for providing a magnetic encoder system that is highly reliable and capable of being highly accurate.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 
While addressing a single pitch deviation Yabe is silent with regards to the total pitch deviation and thus does not explicitly disclose that a Total Pitch Deviation (TPD) of the magnetic impulse ring is less than or equal to 0.5%.
However, the total pitch deviation, whether it be in a magnet or a gear, is a measurement of the accuracy of the part, thus the claim recitation is stating that the accuracy of part is within 0.5% of the ideal configuration.  Improvement of the accuracy of a part is not in itself inventive absent any unexpected results that would be achieved by making the part more accurate.  Thus, it would have been obvious to one having ordinary skill in the art to adjust the total pitch deviation within any impulse ring to within a range of equal to or less than 0.5%, since it has been held that where the general conditions of a claim are disclosed (impulse ring with a pitch deviation) in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In other words the range of the claim is defining a part tolerance, setting of a part tolerance is not inventive but rather setting a parameter for the part based on a desired result, in this case the less deviation the greater accuracy of the part and the greater reliability of the sensor output.  See additional explanation in claim 1.
Badey in view of Yabe also does not disclose that the target holder is made of SPPCC.
It would have been obvious to make the target holder out of any previously known material including SPPCC (a type of coated plate steel), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Badey in view of Yabe further discloses the use of a sensor/magnetic detection means 47 along with the target/encoder element, but does not disclose that the magnetic detection means comprises at least one Magento-resistive cell [Yabe].
Joki teaches that a known sensor element that is opposed to a magnetic encoder can include a magneto resistive sensor/cell (see paragraph 0025).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Badey in view of Yabe and use any known magnetic type sensor, including a magneto-resistive sensor, as taught by Jaki, since substituting between different types of known sensors that are both used to detect a changing magnetic field provides the same predictable result of detecting the movement of the magnetic element.  The type of sensor used does not change the principle of operation of the sensor/detector unit as a whole.

Regarding claim 8, Badey discloses a bearing (35) for supporting in rotation the rotor (2) about the central axis (3, the central axis of the impulse ring/bearing/shaft align in Badey and also in Yabe), the bearing comprising an inner ring (shown but not labeled) and an outer ring (shown but not labeled) and the magnetic impulse ring (4) is fixed in rotation with the inner ring (in figure 1 the ring 4 has a vertical extension that runs to the space between the shaft and the inner ring and thus is sandwiched between the shaft and inner ring and is then fixed in rotation with the inner ring, “fixed in rotation” does not limit the claim to any specific connection between the parts and they must just rotate together, by being on the same shaft and touching the parts rotate together).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments are directed toward the newly added limitations regarding the material of the holder and the type of sensor.  These limitations have been found to be obvious either in view of newly cited art or based on the selection of a known material not being inventive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/Primary Examiner, Art Unit 3656